*687ORDER
PER CURIAM.
It appearing that, on December 10, 2014, this court issued a memorandum opinion and judgment in the matter of Jo Carpenter v. District of Columbia Rental Housing Commission and the Markswright Company, Inc., appeal no. RH-TP No. 29, 840-10, it is hereby
ORDERED, sua sponte, that the memorandum opinion and judgment in Jo Carpenter v. District of Columbia Rental Housing Commission and the Marks-urright Company, Inc., appeal no. RH-TP No. 29, 840-10, issued on December 10, 2014, is withdrawn and is reissued forthwith as a published opinion.